Citation Nr: 1105133	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-29 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic lumbosacral spine 
disorder to include injury residuals and degenerative disc 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from January 1971 to December 
1972.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Nashville, 
Tennessee, Regional Office (RO) which determined that new and 
material evidence had not be received to reopen the Veteran's 
claim of entitlement to service connection for a "back 
condition, also claimed as muscle spasm."  In August 2007, the 
RO determined that new and material evidence had been received to 
reopen the Veteran's claim and denied the claim on the merits.  

In March 1973, the RO denied service connection for spina bifida 
occulta as the disability was a "constitutional or developmental 
abnormality not a disability under the law."  In its April 1973 
written notice to the Veteran, the RO informed him that "your 
back condition is not a disability under the law for which 
compensation benefits are payable."  In February 2007, the 
Veteran submitted a claim for an acquired lumbar spine 
disability.  He clarified that he sought service connection for 
"a condition developed while on active duty from lifting 
aircraft supplies."  A March 2007 VA X-ray study notes that the 
Veteran was diagnosed with lumbosacral spine degenerative disc 
disease.  The United States Court of Appeals for Veterans Claims 
(Court) has directed that if the evidence presented relates to a 
distinctly diagnosed condition from that previously denied, a 
claimant is entitled to benefit from the notice and assistance 
procedures applicable to newly filed claims without having to 
first prove that the evidence submitted is both new and material 
in nature.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009); see 
also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  Given 
the cited authorities, the Board has reframed the issue on appeal 
as entitlement to service connection for a chronic lumbosacral 
spine disorder to include injury residuals and degenerative disc 
disease.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

REMAND

The Veteran asserts that he sustained chronic lumbosacral spine 
injury residuals as the result of lifting aircraft parts and 
other heavy objects during active service.  He conveys that he 
was found to be physically unfit for a job with the Firestone 
Corporation soon after service separation and diagnosed by 
treating VA medical personnel with lumbosacral spine degenerative 
disc disease.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

In a May 2007 written statement, the Veteran clarified that he 
had worked in a warehouse "while on active duty moving boxes, 
cases etc. & was treated for muscle pain on many occasions."  In 
reviewing the Veteran's service treatment records, the Board 
observes that there is no documentation of any inservice back 
complaints or abnormalities.  The VA should obtain all relevant 
VA and private clinical documentation which could potentially be 
helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 
1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  To that end, the Veteran should be asked to clarify 
whether he was treated for back complaints during active service 
and, if so, to identify the military facility at which the 
treatment was provided.  See Dixon v. Derwinski, 3 Vet. App. 261, 
264 (1992).  

In a February 2007 written statement, the Veteran reported that 
he had been awarded Social Security Administration (SSA) 
disability benefits.  Documentation of the Veteran's SSA award of 
disability benefits, if any, and the evidence considered by the 
SSA in granting or denying the Veteran's claim is not of record.  
The Court has clarified that the VA's duty to assist the Veteran 
includes an obligation to obtain the records from the SSA.  
Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

The Board finds that the Veteran's statements as to having 
sustained an inservice back injury while lifting heavy objects to 
be credible.  He has not been afforded a VA examination for 
compensation purposes to determine the etiological relationship, 
if any, between his claimed inservice back trauma and his chronic 
lumbosacral spine disability.  The VA's duty to assist includes, 
in appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and fully 
descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 
Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  The Board finds that such evaluation would be 
helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all inservice and 
post-service treatment of his chronic spine 
disabilities, including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO should 
contact the Firestone Corporation and all 
other identified health care providers and 
request that they forward copies of all 
available examination and clinical 
documentation pertaining to the Veteran, 
not already of record, for incorporation 
into the claims file.  

The Veteran should also be asked to 
indicate what medical facilities treated 
him in service for back complaints and 
when.  As warranted, the RO should attempt 
to obtain any additional service treatment 
records.  

2.  Associate with the claims folder all 
relevant VA clinical documentation 
pertaining to treatment of the Veteran, not 
already of record, including that provided 
after August 22, 2007.  

3.  Contact the SSA and request that it 
provide documentation of the Veteran's 
award of disability benefits or the denial 
thereof and copies of all records developed 
in association with the award or denial for 
incorporation into the record.  

4.  Then schedule the Veteran for a VA 
examination to address the current nature 
and etiology of his chronic lumbosacral 
spine disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic spine 
disorder had its onset during active 
service; is etiologically related to the 
Veteran's lifting heavy objects during 
active service; or otherwise is related to 
active service.  In that regard, the 
examiner's attention is directed to the 
Veteran's credible reports of back injury 
in service.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  
The examiner is requested to provide a 
rationale for all stated opinions.  

5.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic lumbosacral spine disorder to 
include injury residuals and degenerative 
disc disease.  If the benefit sought on 
appeal remains denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the Veteran's claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the statement of the 
case.  The Veteran should be given the 
opportunity to respond to the SSOC before 
the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all 


cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

